Citation Nr: 0520028	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fractured left index finger. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO granted service 
connection for residuals of a fractured left index finger and 
assigned a noncompensable evaluation, effective June 11, 
2001. 

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected residuals of a 
fractured left index finger, the issue has been framed as 
that listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico.  A copy of the hearing transcript has been associated 
with the claims file.  


REMAND

The veteran contends that his service-connected left index 
finger disability is more severely disabling than reflected 
by the noncompensable evaluation.  He maintains that his left 
index finger interferes with his ability to perform his job 
as a mail carrier, that he is unable to engage in household 
chores and that he can not lift objects more than twenty-five 
pounds. 

Review of the claims folder reveals that the service-
connected left index finger has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2004).  After the veteran filed his 
claim, the schedular criteria by which ankylosis of 
individual fingers is rated changed.  See 67 Fed. Reg. 48784- 
48787 (July 26, 2002) (effective Aug. 26, 2002).  Therefore, 
adjudication of the veteran's rating claim for his service-
connected residuals of a fractured left index finger must 
include consideration of both the old and the new rating 
criteria.  (The veteran was informed of both the old and new 
rating criteria in an April 2004 statement of the case.)

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for unfavorable or favorable ankylosis of the 
major or minor index finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5225 (2001).  According to a subsequent note, extremely 
unfavorable ankylosis was to be rated as amputation under 
Diagnostic Codes 5152 through 5156.  Id.

As of August 26, 2002, a 10 percent evaluation is assignable 
for unfavorable or favorable ankylosis of the index finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2004).  Thus, while 
the rating criteria for impairment of the index finger does 
not appear to have changed when compared to the pre-August 
2002 criteria, a note under Diagnostic Code 5225 provides 
that the adjudicator must consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  In this regard, a noncompensable evaluation will be 
assigned for limitation of motion of the major or minor index 
or long finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by nor more than 30 
degrees.  A 10 percent evaluation is assignable for 
limitation of motion of the major or minor index or long 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2004).  

A review of the claims file reflects that VA has not examined 
the veteran with respect to his claim for an initial 
compensable evaluation for residuals of a fractured left 
index finger.  Therefore, the RO should schedule the veteran 
for a VA orthopedic examination to obtain clinical findings 
specific to the rating criteria for the left index finger 
disability.  The examiner should also render findings to the 
extent of functional loss due to pain, and/or weakness, to 
include with repeated use and during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Accordingly, this case is REMANDED to the RO, for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left index finger disability since 
June 2001, which are not duplicates of 
those previously of record.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to assess the severity of his service-
connected residuals of a fractured left 
index finger.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
The examination should include any 
diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the result of 
any testing prior to completing the 
report.  The physician should describe in 
detail all symptoms attributed to the 
service-connected residuals of a 
fractured left index finger. 

The examiner should indicate the range of 
motion expressed in degrees and the 
distance from the proximal transverse 
crease of the palm, to specifically 
include limitation of motion due to pain.  
The examiner should opine whether there 
is limitation of motion of other digits 
or interference with overall function of 
the hand due to the index finger 
disability.  Specific findings in this 
regard should be made.  The examiner 
should offer an opinion as to whether, in 
view of the overall functional 
limitations imposed by the veteran's left 
index finger disability, it at least as 
likely as not that such disability is 
comparable to (1)  favorable or 
unfavorable ankylosis of the left index 
finger; or (2) amputation of the left 
index finger.  If disability comparable 
to amputation of the index finger is 
found, the examiner must indicate whether 
such amputation is more consistent with 
amputation (a) through middle phalanx or 
at distal joint; (b) without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto; or (c) with 
metacarpal resection (more than one-half 
the bone lost).  

The examiner should also set forth the 
extent of any functional loss that is 
present in the left index finger due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should also indicate whether the 
veteran's residuals of a broken left 
index finger prevent him from engaging in 
substantially gainful employment.

3.  In the event that the veteran does 
not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to a higher initial rating 
for residuals of a fractured left index 
finger.  The propriety of staged ratings 
should also be addressed.  Fenderson, 
supra. 

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  If the 
veteran has not reported to the requested 
examination, the supplemental statement 
of the case should include the provisions 
of 38 C.F.R. § 3.655 (2004) and an 
explanation of the regulation's 
application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

